USCA11 Case: 21-11157      Date Filed: 12/09/2021   Page: 1 of 6




                                          [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11157
                   Non-Argument Calendar
                   ____________________

DOLORES BRACERO,
                                              Plaintiff-Appellant,
versus
THE CITY OF ORLANDO,


                                      Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:19-cv-01657-WWB-GJK
                    ____________________
USCA11 Case: 21-11157         Date Filed: 12/09/2021    Page: 2 of 6




2                      Opinion of the Court                 21-11157

Before LUCK, LAGOA and DUBINA, Circuit Judges.
PER CURIAM:
        Appellant Dolores Bracero appeals the district court’s order
granting summary judgment to her former employer, the City of
Orlando (“the City”), on her claims of discrimination pursuant to
the Rehabilitation Act, the Americans with Disabilities Act, Title
VII, and the Florida Civil Rights Act, and her claim of retaliation
for filing a workers’ compensation claim under federal law and
Florida Statute § 440.205. Bracero does not challenge the district
court’s disposition of her discrimination claims or her federal retal-
iation claims on appeal. Bracero appeals only the district court’s
grant of summary judgment as it relates to her retaliation claim un-
der Florida law. Bracero argues that the district court erred in con-
cluding that she failed to show a causal relationship between her
protected expression and her termination. She also argues that the
district court erroneously failed to consider adverse employment
actions other than termination when those actions, if adverse,
would fill the temporal gap between her filing her workers’ com-
pensation claims and her termination. After reviewing the record
and reading the parties’ briefs, we affirm the district court’s order
granting summary judgment to the City.
                                     I.
       We review summary judgment orders de novo, viewing all
the evidence in the light most favorable to the nonmoving party.
Grange Mut. Cas. Co. v. Slaughter, 958 F.3d 1050, 1056 (11th Cir.
USCA11 Case: 21-11157        Date Filed: 12/09/2021     Page: 3 of 6




21-11157               Opinion of the Court                        3

2020). Summary judgment is proper if “there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a); see Grange Mut. Cas. Co.,
958 F.3d at 1057. “If a party fails to . . . properly address another
party’s assertion of fact,” the district court may (1) provide an op-
portunity to do so; (2) consider the fact undisputed; (3) grant sum-
mary judgment if the movant is entitled to it; or (4) issue any other
appropriate order. Fed. R. Civ. P. 56(e). However, the district
court must review the evidentiary materials on file when consider-
ing even an unopposed motion for summary judgment to “ensure
that the motion itself is supported by evidentiary materials” and
indicate that it addressed the merits of the issue. United States v.
One Piece of Real Prop. Located at 5800 SW 74th Ave., Miami, Fla.,
363 F.3d 1099, 1101 (11th Cir. 2004). Similarly, even when the
statements in a party’s statement of material facts are deemed ad-
mitted, we “must still review the movant’s citations to the record
to determine if there is, indeed, no genuine issue of material fact.”
Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009). Even
when the motion for summary judgment is unopposed, the mo-
vant must identify the evidence that “demonstrates the absence of
a genuine issue of material fact.” Id.
        In general, we will not consider an issue “not raised in the
district court and raised for the first time in an appeal.” Access
Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004)
(quotation marks omitted). “This rule, however, is not jurisdic-
tional and may be waived by this court in certain exceptional
USCA11 Case: 21-11157         Date Filed: 12/09/2021     Page: 4 of 6




4                       Opinion of the Court                 21-11157

circumstances” that do not apply in this case. Blue Martini Kendall,
LLC v. Miami Dade Cty. Fla., 816 F.3d 1343, 1349 (11th Cir. 2016)
(quotation marks omitted). Additionally, we “may affirm a judg-
ment on any legal ground, regardless of the grounds addressed and
relied upon by the district court.” Cuddeback v. Fla. Bd. of Educ.,
381 F.3d 1230, 1235 (11th Cir. 2004).
                                     II.
        Under Fla. Stat. § 440.205, “[n]o employer shall discharge,
threaten to discharge, intimidate, or coerce any employee by rea-
son of such employee’s valid claim for compensation or attempt to
claim compensation under the Workers’ Compensation Law.” Fla.
Stat. § 440.205. Retaliation claims brought pursuant to § 440.205
require a plaintiff to show that: (1) she engaged in protected expres-
sion; (2) she suffered an adverse employment action; and (3) there
is a causal connection between the expression and the adverse ac-
tion. Ortega v. Eng’g. Sys. Tech., Inc., 30 So. 3d 525, 528 (Fla. Dist.
Ct. App. 2010). To satisfy the causal connection requirement, the
plaintiff must show, “at a minimum, . . . that the defendant was ac-
tually aware of the protected expression at the time the defendant
took the adverse employment action.” Russell v. KSL Hotel Corp.,
887 So. 2d 372, 379 (Fla. Dist. Ct. App. 2004). The plaintiff cannot
establish this requirement with merely “curious timing coupled
with speculative possibilities.” Id. The plaintiff only has a prima
facie case if the protected activity and adverse employment action
“are not completely unrelated.” Id.
USCA11 Case: 21-11157         Date Filed: 12/09/2021    Page: 5 of 6




21-11157               Opinion of the Court                         5

       After the plaintiff establishes a prima facie case that she en-
gaged in protected activities and suffered adverse employment ac-
tion as a result, “the burden then shifts to the defendant to proffer
a legitimate reason for the adverse employment action.” Id. at
379-80. If the employer meets its burden, the plaintiff then must
prove by a preponderance of the evidence that the stated reason
was a pretext for retaliatory conduct. Id. at 380.
                                    III.
       A review of the record shows that Bracero made claims for
workers’ compensation on October 27, 2015, and December 7,
2017. The City terminated her employment 18 months after she
filed her second workers’ compensation claim. Thus, the filing of
her claims was too attenuated from her termination for a causal
connection to exist. Moreover, the undisputed facts, adopted by
the district court, demonstrate that the City fired Bracero pursuant
to the pre-existing collective bargaining agreement, precluding her
arguments that the City fired her or took other adverse employ-
ment actions against her in retaliation for filing workers’ compen-
sation claims. Record evidence supports this admitted fact because
the collective bargaining agreement specifies that a person who ap-
plied for and was denied a disability pension and did not report for
duty, like Bracero, would be fired.
      Further, her argument that the district court should have
considered the City’s other actions as adverse employment actions
for purposes of her retaliation claim is not properly before us be-
cause she did not assert this argument in the district court.
USCA11 Case: 21-11157         Date Filed: 12/09/2021    Page: 6 of 6




6                      Opinion of the Court                 21-11157

Regardless, the City gave non-retaliatory reasons for each of its al-
leged adverse actions, all of which Bracero failed to rebut by failing
to respond to the motion for summary judgment. Accordingly, for
the aforementioned reasons, we affirm the district court’s order
granting summary judgment to the City.
       AFFIRMED.